Citation Nr: 1738830	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asbestosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1948 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016 and September 2016, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is again required, because the March 2017 VA examination, ordered pursuant to the September 2016 Board remand, does not contain diagnostic testing necessary to rate his disability.  The examiner indicated that the Veteran was not able to complete any of the tests due to coughing, but did not offer an explanation as to why the testing was not postponed until the Veteran stopped coughing, e.g. that coughing would completely preclude any testing in the future.  Moreover, the examination report does not provide an opinion as to how the Veteran's asbestosis impacts his occupational functioning, as specifically requested by the Board in the prior remand.  Accordingly, based on lack of compliance with the prior remand directives, a new examination is necessary on remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Updated VA and private treatment records should also be secured.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected asbestosis.  The entire claims file should be made available to and reviewed by the examiner.  

All indicated tests and PFTs must be performed, including:

(a) forced vital capacity (FVC);
(b) diffusion capacity of the lung for carbon monoxide (DLCO) by the single breath (SB) method (DLCO SB); and
(c) maximum exercise capacity testing.

If any of these tests cannot be performed, the VA examiner must provide a thorough explanation as to why that is so.  Specifically, if coughing completely precludes testing at any future date, the examiner should so indicate.

The examiner must also assess any occupational impact attributable solely to asbestosis.  Failure to do so will result in another remand of the appeal.

A complete rationale should be given for all opinions and conclusions expressed.  
4. Then, after taking any additional development deemed necessary, readjudicate the claims, to include the Veteran's entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


